Exhibit 10.1
SUBSCRIPTION AGREEMENT
Phoenix Technologies Ltd.
915 Murphy Ranch Road
Milpitas, CA 95035
Gentlemen:
     The undersigned (the “Investor”) hereby confirms its agreement with Phoenix
Technologies Ltd., a Delaware corporation (the “Company”), as follows:
     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”)
is made as of the date set forth below between the Company and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 5,800,000 shares (the “Shares”) of its Common Stock, par
value $0.001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors or a committee thereof, for a purchase price of
$2.25 per share (the “Purchase Price”).
     3. The offering and sale of the Shares (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-159879
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus, dated June 22,
2009, as amended on June 26, 2009, contained therein (the “Base Prospectus”),
(b) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended (the “Act”)), that have
been or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof (the “Issuer Free Writing Prospectus”), containing
certain supplemental information regarding the Shares, the terms of the Offering
and the Company and (c) a Prospectus Supplement (the “Prospectus Supplement”
and, together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Shares and terms of the Offering that has
been or will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares of
Common Stock set forth below for the aggregate purchase price set forth below.
The Shares shall be purchased pursuant to the Terms and Conditions for Purchase
of Shares attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares purchased by the Investor shall
be determined by such Investor as follows:
Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime

 



--------------------------------------------------------------------------------



 



broker shall initiate a DWAC transaction on the Closing Date using its DTC
participant identification number, and released by Computershare Investor
Services, the Company’s transfer agent (the “Transfer Agent”), at the Company’s
direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Phoenix Technologies Ltd.
Account Number: 806025094
Attention: Audrey Mohan
Tel: (212) 623-5078
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Shares, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis. Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any Issuer Free
Writing Prospectus (collectively, the “Disclosure Package”), prior to or in
connection

- 2 -



--------------------------------------------------------------------------------



 



with the receipt of this Agreement. The Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Investor
by any means permitted under the Act, including the Prospectus Supplement, an
Issuer Free Writing Prospectus (if any) and oral communications.
8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Disclosure Package and Offering Information and the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or Placement Agent on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the Investor has been delivered the Disclosure Package and Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.
9. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering, and the Investor has agreed to
maintain the confidentiality of this information until such information has been
publicly disclosed as provided in Section 13 of the Terms and Conditions set
forth on Annex I hereof.

- 3 -



--------------------------------------------------------------------------------



 



             
Number of Shares:
                      Purchase Price Per Share: $        
 
     
 
    Aggregate Purchase Price: $        
 
           

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                  Dated as of: June __, 2009    
 
           
 
                          INVESTOR    
 
  By:        
 
     
 
   
 
  Print Name:        
 
           
 
  Title:        
 
           
 
  Address:        
 
           
 
                     

Agreed and Accepted
this ___ day of June, 2009:

            PHOENIX TECHNOLOGIES LTD.
      By:         Title:           

- 4 -



--------------------------------------------------------------------------------



 



         

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agent.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay Needham &
Company, LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Shares to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
June 26, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
     3. Closings and Delivery of the Shares and Funds.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.
          3.2 Conditions to the Obligations of the Parties.
               (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (ii) the

- 5 -



--------------------------------------------------------------------------------



 



accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares that they have agreed to purchase from
the Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agent
Agreement may be terminated for any other reason permitted by such Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.
          3.3 Delivery of Funds.
               No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of the date hereof, by and among the
Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):
JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Phoenix Technologies Ltd.
Account Number: 806025094
Attention: Audrey Mohan
Tel: (212) 623-5078
               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the conditions set
forth in Section 3.2(b) hereof. The Placement Agent shall have no rights in or
to any of the escrowed funds, unless the Placement Agent and the Escrow Agent
are notified in writing by the Company in connection with the Closing that a
portion of the escrowed funds shall be applied to the Placement Fee. The Company
agrees to indemnify and hold the Escrow Agent harmless from and against any and
all losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally, judicially
determined that such Losses resulted directly from the willful misconduct or
gross negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

- 6 -



--------------------------------------------------------------------------------



 



          3.4 Delivery of Shares.
               No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing Computershare Investor Services,
the Company’s Transfer Agent, to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agent. Simultaneously with the delivery to the Company by the Escrow Agent of
the funds held in escrow pursuant to Section 3.3 above, the Company shall direct
the Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.
          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares in any jurisdiction outside
the United States where action for that purpose is required, (b) if the Investor
is outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense and (c) the Placement Agent is not authorized to
make and has not made any representation, disclosure or use of any information
in connection with the issue, placement, purchase and sale of the Shares, except
as set forth or incorporated by reference in the Issuer Free Writing Prospectus
(if any), the Base Prospectus or the Prospectus Supplement.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of

- 7 -



--------------------------------------------------------------------------------



 



any rights to indemnification or contribution that may be violative of the
public policy underlying any law, rule or regulation (including any federal or
state securities law, rule or regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.
          4.5 Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors that are subject to a legal obligation of confidentiality)
and has not engaged in any purchases or sales of the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). The Investor covenants that it will not engage in any purchases or
sales of the securities of the Company (including Short Sales) or disclose any
information about the Offering (other than to its legal, accounting and other
advisors that are subject to a legal obligation of confidentiality) prior to the
time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:
     (a) if to the Company, to:
Phoenix Technologies Ltd.
915 Murphy Ranch Road
Milpitas, CA 95035
Attention: Timothy C. Chu
Facsimile: (408) 904-5278
with copies to (which shall not constitute notice):
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attention: Elias J. Blawie, Esq.
Facsimile: (650) 618-0343

- 8 -



--------------------------------------------------------------------------------



 



     (b) if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.
13. Press Release. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(b) file a current report on Form 8-K with the Securities

- 9 -



--------------------------------------------------------------------------------



 



and Exchange Commission including, but not limited to, a form of this Agreement
as an exhibit thereto.
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

- 10 -



--------------------------------------------------------------------------------



 



Exhibit A
PHOENIX TECHNOLOGIES LTD.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

             
1.
  The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:        
 
     
 
   
 
           
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:        
 
     
 
   
 
           
3.
  The mailing address of the registered holder listed in response to item 1
above:        
 
     
 
   
 
           
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:        
 
     
 
   
 
           
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):        
 
     
 
   
 
           
6.
  DTC Participant Number:        
 
     
 
   
 
           
7.
  Name of Account at DTC Participant being credited with the Shares:        
 
     
 
   
 
           
8.
  Account Number at DTC Participant being credited with the Shares:        
 
     
 
   

